Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 12/27/2021, regarding rejection of claims 1, 3-5, 7 and 17-21 based on Schwartzel as a primary reference have been fully considered but they are not persuasive. It is argued that Schwartzel discloses providing of chemical precursor and added chemical agents to enhance oxidation, destruction or control of contaminants, and control water quality parameters. It is submitted that presence or absence of other water treatment units or addition or lack thereof of addition of chemical precursors or chemical agents is not of particular relevance regarding patentability, as the device claims are directed only to aspects of the two electrodes making up the claimed device.
It is broadly argued that Schwartzel lacks disclosure of any of the claimed features of the electrodes regarding their being of boron-doped diamond electrode coating on a silicon substrate, having features of such boron-doped diamond electrodes on a silicon substrate with particular boron concentration of 200-1500 ppm and active surface area of 50-100 square centimeters, and particular operating voltage. However, it is submitted that Schwartzel discloses a water purification electrolysis device [0043-0047, 0051], incorporating pairs of electrodes, each comprising an anode and a cathode configured into cells, the electrodes comprising boron-doped diamond electrodes [0052-0054, 0205 and 0206]; the electrolysis device incorporated into a closed loop circuit allowing continuous or “permanent” circulation of pumped or “hydraulic” flow past or “on” the electrodes or cells [0100-0101]. 

It is also submitted that Rychen discloses an electrolysis device for purification of wash water in a bath (‘bathing) or otherwise circulating type circuit having human contact [0026-0030, 0046-0049] comprising two boron-doped diamond electrodes (“anode” and “cathode”) coated on a carrier (i.e. “substrate”) of silicon [0026, 0029, 0037, 0038 (boron added in trace amounts, thus being ‘doped) to the electrode material) ], each having an effective (i.e. “active”) surface area of between about  50 and 100 cm2 [0049]. 
It is submitted that the instant claim 1 limitation of the particular operating voltage of the electrodes being between -1 and -2V on cathodic protection and between +2 and +4V on anodic polarization is deemed to not constitute a structural feature of the electrode pair-containing device. Such feature is deemed to concern operation of one or more electrical or electricity-conducting control or generating units which are not present in the claims. Schwartzel does suggest the electrolysis device disclosed as being capable of generating at least 1.4 to 2.8V for oxidation of radicals being treated [0038]. Hence, it would have been obvious to one of ordinary skill in the art of utilization of a water purification system or device to have considered the Schwartzel device as capable or operable of operating at the claimed voltages.

In addition, the 35 U.S.C. 112 (b) rejections are not specifically addressed, the amendments mitigated most, but not all of the specific 112 (b) rejections. 
.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/878,515, commonly owned and having a common inventor. Although the claims at issue are not identical, they are not patentably distinct from each other, because the instant claims and claims of ‘515 commonly recite a device and corresponding method of purifying bathing water in spas or pools, employing boron-doped diamond anode and cathode electrodes coated on a silicon substrate, concentration of boron being of between 200 and 1500 ppm, the electrodes having an active surface area of between about 50 and 100 square centimeters, operating voltage of electrodes being between -1 and -2 V on cathodic polarization and between + 2 and +4 V on anodic polarization, and configured to allow, in use, permanent circulation past the electrodes in a closed loop.

Claims 3, 5, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, a “,” is needed between “triangular” and “rectangular” to clarify these being two distinct types of electrode shape.
In claim 5, the clause beginning “preferably” is indefinite as to whether it constitutes a positive recitation of a range within a range (“having a resistivity between….” Is suggested). 
In claim 7, “hydraulic or water flow sensor” lacks nexus regarding structural relationship relative to the electrodes.
In claim 8, in line 2 “and without or biocidal chemical” is non-idiomatic, simply deleting the word “or” would clarify the claim.
In each of claims 14-16, “quantity of current…between … of water” is grammatically confusing; insertion of “of” is needed before “between” to correct the issue.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel et al PGPUBS Document US 2011/0024361 (Schwartzel) in view of Rychen et al PGPUBS Document US 2005/0023227 (Rychen), and Griesbach et al PGPUBS Document US 2011/0237484 (Griesbach). Paragraph numbers of the PGPUBS Documents in this and succeeding rejections based on Schwartzel et al as a primary reference are identified with “[ ]” symbols. 
For independent claim 1, Schwartzel discloses a water purification device or system for treating water bodies including pools or spas, including an electrolysis device for electrochlorination and electrochemical treatment [0043-0047, 0051], incorporating pairs of electrodes, each comprising an anode and a cathode configured into cells, the electrodes comprising boron-doped diamond electrodes [0052-0054, 0205 and 0206]; the electrolysis device incorporated into a closed loop circuit allowing continuous or “permanent” circulation of pumped or “hydraulic” flow past or “on” the electrodes or cells [0100-0101]. 
 Schwartzel lacks an explicit teaching of the electrodes also incorporating a silicon substrate on which the electrodes are coated, and the electrodes having an 2, . Schwartzel however does disclose electrodes being “silica-based electrodes” at [0052] or an electrolytic coating being deposited on a quartz (silicon oxide) surface, or comprising doped silicon oxide [0205 and 0206]. 
Rychen discloses an electrolysis device for purification of wash water in a bath (‘bathing) or otherwise circulating type circuit having human contact [0026-0030, 0046-0049] comprising two boron-doped diamond electrodes (“anode” and “cathode”) coated on a carrier (i.e. “substrate”) of silicon [0026, 0029, 0037, 0038 (boron added in trace amounts, thus being ‘doped) to the electrode material) ], each having an effective (i.e. “active”) surface area of between about  50 and 100 cm2 [0049]. 
It would have been obvious to one of ordinary skill in the art of treating water electrolytically, to have selected the types of anodes, including having a silicon substrate, as well as the instantly claimed thickness of substrate, as suggested by the Schwartzel teaching of “silica-based electrodes” and as taught by Rychen teaching the claimed substrates and surface area properties, in order to stabilize the placement and durability of the electrodes as well as optimize effectiveness and produced voltage and hence electrolysis generated relative to costs of raw materials including the electrodes or electrode cells.
Schwartzel is silent regarding the concentration of boron of the coating of the electrode. However, Rychen teaches that trace elements including boron, may be present in concentrations of preferably 100-10,000 ppm in the electrodes, or their coating. It would have been additionally obvious to the skilled artisan to have utilized 
Schwartzel is also silent regarding the operating voltage of the electrodes. However, the instant claim 1 limitation of the particular operating voltage of the electrodes being between -1 and -2V on cathodic protection and between +2 and +4V on anodic polarization is deemed to not constitute a structural feature of the electrode pair-containing device. Such feature is deemed to concern operation of one or more electrical or electricity-conducting control or generating units which are not present in the claims. Schwartzel does suggest the electrolysis device disclosed as being capable of generating at least 1.4 to 2.8V for oxidation of radicals being treated [0038]. Hence, it would have been obvious to one of ordinary skill in the art of utilization of a water purification system or device to have considered the Schwartzel device as capable or operable of operating at the claimed voltages.
Griesbach teaches the electrodes comprising stacked, plate cells having facing surfaces [0025, 0038], hence suggesting to one of ordinary skill in the electrolysis water treatment arts, electrodes having a rectangular or square shape for claim 3.
Schwartzel further discloses: 
the electrode coating having a thickness between 1 and 9 microns (see [0206 regarding electrode coating of up to 200 nm, or up to 2 micron]) for claims 4, 19 and 20;
and the water treatment system further comprising at least one water flow sensor for claim 7 for sensing flow through or past the electrodes [0074]. 

Rychen specifically teaches electrodes each having an effective (i.e. “active”) surface area of between about 50 and 100 cm2 [0049], hence of 70 or between 60 and 80 cm2 for claims 17 and 18.
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel et al PGPUBS Document US 2011/0024361 (Schwartzel) in view of Rychen et al PGPUBS Document US 2005/0023227 (Rychen) and Griesbach et al PGPUBS Document US 2011/0237484 (Griesbach), as applied to claims 1, 3, 6, 7, 17 and 18 above, and further in view of Carey et al (Carey) patent 5,399,247. 
Schwartzel lacks a teaching of the resistivity of the silicon substrates of the electrodes. Claims 5 and 21 differ by requiring the resistivity to be between 50 and 200 mohm.cm. Carey also teaches the electrodes having such resistivity property, used in electrolytic treatment of water with boron-doped diamond electrodes (column 2, line 55-column 3, line 15 and column 4, line 56- column 6, line 57 directed to electrode structure including a silicon substrate supporting the boron-doped diamond electrodes; and column 5, lines 10-13 and column 6, lines 1-11 regarding preferred ohmic resistance values of the electrodes. It would have been additionally obvious to have utilized or designed the electrodes of Schwartzel to have the degree of resistivity taught by Carey, so as to ensure adequate achieved electrode voltage, optimization of potential differences applied and utilization of electrical energy and hence optimized electrolysis for treating the water.

Claims 8-16 would be allowable if rewritten or amended to overcome the rejections under Obviousness Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 8 is now deemed to distinguish and be non-obvious over all of the prior art in view of the method step limitation of the operating voltage of the electrodes being between -1 and -2V on cathodic polarization and between +2 and +4V on anodic polarization. Schwartzel is silent regarding operating voltage of the electrodes, although suggesting the electrolysis device disclosed as being capable of generating at least 1.4 to 2.8V for oxidation of radicals being treated [0038]. Carey et al patent 5,399,247 teaches away from such limitation by disclosing operation of doped diamond electrodes at low voltages of less than 1V(column 7, lines 20-54 while Stillman teaches operation of an electrolytic cell for swimming water treatment at voltages between 10 and 50 volts (column 6, lines 36-53). Thus the prior art does not suggest the operating voltage of the electrodes being between -1 and -2V on cathodic polarization and between +2 and +4V on anodic polarization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/24/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778